oo Se HN Dn HW FP WY NO —

NM WN WN NR NO NHN NO NO DN OOO ee lle
oN WN ON F&F WD N = FS OO ON DH FF WY NY | &

Case 3:19-cv-01818-VC Document1 Filed 10/09/18 Page 1 of 10

JEFFREY G. RANDALL, In Pro Per

958 Jennifer Street

Incline Village, NV 89451
Telephone: +1 650 281-3100
E-mail: jeffrandall@gmail.com

Plaintiff, in pro per

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

JEFFREY RANDALL, a Nevada resident,
Plaintiff

HANSON CRAWFORD CRUM FAMILY LAW
GROUP, LLP, a California limited liability
Partnership,

Defendant

 

 

 

 

COMPLAINT

 

—— FILED ____ RECEIVED
—___. ENTERED _____ SERVED ON
COUNSEL/PARTIES OF RECORD

OCT 09 2018

 

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA

BY’ DEPUTY

 

 

 

 

CASE NO. 3:18-cv-00479

COMPLAINT FOR LEGAL MALPRACTICE,
BREACH OF FIDUCIARY DUTY, AND
FRAUD

JURY TRIAL DEMANDED: FRCP 38

ay 41 é paie LO ola

N Nv ant Soiaol) rivets UL

Page 1

 
oO Oo NN DBO OH S&F WY NH —

N NO NO N N NO N N NO | [| -§ Ff | Fe FeO SESFPllll eE hl
oN BN UN es WY NHN —|§| SF CO Oo HN DH AH FF WY NY — S&S

. Plaintiff Randall (“Plaintiff”) is an individual, and at all times relevant herein was, has been

. Defendant Hanson Crawford Crum Family Law Group, LLP (hereinafter “HCC”) is and at all

. This action is within the original jurisdiction of this court under 28 U.S.C. section 1332. The

. Venue for this action is appropriate in this court pursuant to 28 U.S.C. sections 1391(b)(1)

. HCC isa law firm specializing in family law matters. In November, 2013, HCC undertook to

. HCC name partner, Joseph Crawford (“Crawford”), was the lead lawyer at HCC handling the

. Atall times relevant herein, Crawford was acting as the agent and/or partner of, and with full

TT
COMPLAINT Page 2

 

 

Case 3:19-cv-01818-VC Document1 Filed 10/09/18 Page 2 of 10

PLAINTIFF, for his complaint against defendant, alleges the following:

PARTIES

and continues to be a resident of the State of Nevada.

times relevant herein has been a California limited liability partnership incorporated in
California, with its principle place of business in California, and without any members as
residents of the State of Nevada.

JURISDICTION AND VENUE

matter in controversy herein exceeds the sum of $75,000, exclusive of interest and costs, and

is between citizens of different states (Nevada and California).

and 1391(b)(2).
GENERAL ALLEGATIONS

represent and defend Plaintiff in case no. FAM0123273 in San Mateo County, CA superior
court involving claims for spousal and child support for 2 minor children (“Action 1”). In
June, 2015, HCC undertook to represent and defend Plaintiff in case nos. FAM0129072 and
FAMO0131885 pending in San Mateo County, CA superior court regarding paternity, custody,
and child support for 2 additional minor children (“Action 2”). (Action | and Action 2,

collectively referred to herein as (“Representations”).

Representations.

authority from, HCC.

 
oOo Oo NBO UH SP WY NH =

N Wo WN NO NWN KO KR RN RO wm om mmm me mee met mt mt tet
oN BN AN he WY NY —-|- Fo Oo CO ON DO HW RP WY NY = &S

 

 

8.

ee eee eee eee ee a een a |
COMPLAINT Page 3

Case 3:19-cv-01818-VC Document1 Filed 10/09/18 Page 3 of 10

In connection with Action 1, HCC promised to make “every effort to handle [defendant’s
case] promptly and efficiently according to the highest legal and ethical standards. . .”

In connection with the Representations, HCC made the following representations regarding its
experience, capabilities, and performance of legal services: “Our team thrives in fast-paced,
intellectually challenging environments. The five partners, Belinda Hanson, Joseph Crawford,
Jennifer Crum, Thomas Kenney, and Charli Hoffman, are Certified Family Law Specialists
recognized for their expertise in the field of family law. . . Our size and the breadth and range
of our experience, give us the capacity to handle cases of every level, from basic family law
matters to complex financial transactions. ... We specialize in providing a tailored and
intelligent approach to each family law case. We leverage our considerable expertise to

resolve all issues strategically — from the simple to the most complex. We are diligent and
ethical. ... We combine a high level of expertise with exceptional, personalized service. . .
Each case involves strategic decisions about the substantive issues and the best process to
achieve your goals. From the outset, we educate you about legal issues so that you are well
equipped to make informed decisions about how you want to approach each issue. We explain
your options for the resolution of your case and we make a strategic decision with you on the
best process going forward (litigation, mediation, or collaborative law) and the best venue
(public courthouse or the use of a private judge). .. Whether the issues are simple or complex,
we excel at providing you the best and most efficient outcome. We handle all core family law
issues; on a select basis, we prepare or consult on pre-marital and post-marital agreements. In
addition, we are uniquely qualified to handle complex family law issues, including
sophisticated business interests such as venture capital, startups, private equity, and intricate
real estate structures. We also manage cutting-edge legal issues, such as reproductive rights. .
. Today’s family law cases, especially the more complex ones, often require expertise across
multiple disciplines. We routinely work with forensic accountants, tax experts, investment
advisors, corporate counsel, estate planners, attorneys in different practice areas, custody
experts, and other specialists to achieve the best outcome for our clients. .. We understand

your children are your highest priority. We develop a strategy that focuses on your children’s

 
o Coe HN DBO OH Se Ww NH —

NO NO NO HW NHN NO KC NO HNO mm mm mm me me me
oN OO UN F&F WY NY —|= Do 0 CB NHN BDH An FS WD NY —| SO

 

 

10.

11.

12.

Case 3:19-cv-01818-VC Document1 Filed 10/09/18 Page 4 of 10

best interests and we guide our clients through mediation and co-parent counseling to develop
an age-appropriate parenting schedule. When necessary, we represent clients through custody
evaluations, contested custody hearings, and trials. .. Many cases require the assistance of a
specialized accountant familiar with family law issues. We frequently use forensic
accountants to trace separate property assets, analyze the marital standard of living, prepare
post-separation accountings, determine income available for child and spousal support, value
businesses, analyze and quantify the community and separate property interests in an asset,
and determine reimbursement claims.”

In connection with the Representations, HCC made the following representations regarding
Crawford’s experience, capabilities, and performance of legal services: he “‘is a Certified
Family Law Specialist and a Member of the American Academy of Matrimonial Lawyers. . .
He is a seasoned trial attorney with over 20 years of experience litigating almost every family
law issue. Joe focuses his practice on representing high net worth individuals (or their
spouses) with complex financial issues. .. He knows that mastery of the facts and the law
coupled with an understanding of the goals of his client provide strength in negotiation and
confidence to his clients as they make choices during their case. HCC further represented
Crawford as an experienced family law attorney in interstate actions and that he is licensed to
practice law in multiple states.

Prior to and in connection with the Representations, HCC and Crawford were informed of the
fact that defendant was a resident of the state of Nevada, and defendant wanted any litigation,
including the claims made in connection with Representations, involving custody, child
support and/or spousal support to proceed in Randall’s state of residence, Nevada.

Prior to and in connection with the Representations, HCC and Crawford were informed of the
fact that defendant had filed and served a complaint in the Family Division, of the Second
Judicial District of the State of Nevada, in and for the County of Washoe, case no.FV15-
02673 (“Nevada Case”) , involving custody and child support for one of the minor children

subsequently involved in Action 2.

 

COMPLAINT _ __ _ — sé 4

 
oO me HN DH OW F&F WD NO —

eo NAO NN Se WY NO = 9OFo Oo ON DH KH SF YD) NY —- SO

 

 

Case 3:19-cv-01818-VC Document1 Filed 10/09/18 Page 5 of 10

13. On or about September 15, 2015, the California court in Action 2 granted Plaintiff's motion to
dismiss for lack of jurisdiction in California and found that Nevada, not California, properly
had jurisdiction over the claims in Action 2. HCC failed to properly prepare a Findings and
Order After Hearing to memorialize and preserve the basis for the Court’s dismissal of Action
2.

14. Prior to and immediately following the California court’s dismissal of Action 2, HCC failed
to inform the California court that a call to the Nevada court was required before exercising
emergency custody jurisdiction under the Uniform Child Custody Jurisdiction Enforcement
Act (““UCCJEA”).

15. Prior to and immediately following the California court’s dismissal of Action 2, HCC failed to
advise Plaintiff of the necessity, pursuant the UCCJEA and Uniform Interstate Family
Support Act (“UIFSA”) to immediately file and serve a petition in Nevada regarding
paternity, custody and support upon the birth of the then unborn second minor child subject to
Action 2 in order to preserve plaintiff's position that Nevada was the appropriate state to
exercise custody an support jurisdiction over such minor.

16. On or about February 2016, a petition was filed in San Mateo county Superior court for
paternity, custody, and support for the minor child, born February 13, 2016. HCC failed to
inform Plaintiff herein of the requirements under UIFSA and UCCJEA to promptly file in
Nevada in order to properly preserve jurisdiction in Nevada.

17. On or about December 15, 2015 the Nevada court in the Nevada Case found that Nevada had
custody and support jurisdiction, and entered initial custody and support orders regarding the
minor child.

18. HCC did not file and serve a notice of entry of judgment following the September 15, 2015
California Order dismissing Action 2 for lack of jurisdiction which would have limited the
time to file a notice of appeal to 30 days. Instead, HCC and Crawford repeatedly and falsely
represented that opposing party only had 30 days to file a notice of appeal.

19. The opposing party in Action 2 filed an appeal from the dismissal. On March 29, 2018, the
California Court of Appeal, First District, filed its decision in A148053 and A149738,

eee re ee eee e cece e cere eee een cece ee
COMPLAINT Page 5

 
oOo Oo nN DH OH SF WY YN —

eo nN BO UN fs HY NYO —|§ Fo Oo Foe NH DH OH FF YY NY — OO

 

 

20.

21.

22.

23.

24.

Case 3:19-cv-01818-VC Document1 Filed 10/09/18 Page 6 of 10

reversing the dismissal in Action 2 (“CAD”). The CAD found prejudicial err under California
Family Code Section 3424(d) because Judge Greenberg did not communicate directly with
the Nevada court following exercise of emergency jurisdiction at the September 15, 2015
hearing.

In April, 2018, Plaintiff filed a petition for Rehearing of the CAD, which was denied on or
about May, 2018.

As aresult of HCC’s failure to properly perfect the judgment of dismissal in Action 2, to
properly prepare and obtain a complete Findings and Order After Hearing, and failure to
properly and timely inform the court regarding the necessary UCCJEA call regarding exercise
of emergency custody jurisdiction, Plaintiff herein has had to defend again Action 2 in
California at substantial cost.

On or about January 24, 2018, Defendant Hanson Crawford Crum Family Law Group, LLP,
commenced a civil action in the Superior Court of the State of California for the County of
San Mateo, captioned Hanson Crawford Crum Family Law Group, LLP v. Jeffrey G. Randall,
and does 1 thru 20, Case No. 18CIV00386. Such complaint has been removed to U.S. District
Court for the Northern District of California, San Francisco Division, Case no. 18-cv-03371-
VC (the “HCC Complaint”).

HCC falsely claims in its HCC Complaint that it properly performed legal services in
connection with the Representations and falsely attempts to expand the written agreement to
provide legal representation in connection with the Representations.

HCC and its partner/agent, Crawford, committed multiple acts and omissions in connection
with the Representations which fall well below the proper standard of care required and
represented by HCC to be provided to Plaintiff, including the following: failure to properly
and timely prepare briefs, prepare for depositions, prepare for hearings and advise Plaintiff
regarding same; failure to properly assert and preserve Plaintiff's jurisdictional objections to
proceeding in California; failure to properly prepare a findings and order after the September
15, 2015 hearing wherein the California court dismissed Action 2 for lack of jurisdiction;

failure to properly and timely perfect the order dismissing Action 2; failure to advise Plaintiff

TT
COMPLAINT Page 6

 
o Oo ND mW F&F WD NH —

Nm WN NH HN NHN LPO NO RN RO mm mm lt
oN BO NON ke WY NY —|§- Fo BO oO HN HD UT & WD NY —| S&S

 

 

25.

26.

27.

a
COMPLAINT

Case 3:19-cv-01818-VC Document1 Filed 10/09/18 Page 7 of 10

herein of the provisions of UIFSA and UCCJEA regarding securing jurisdiction in Nevada for
the Representations; failure to secure or attempt to secure jurisdiction over support and/or
custody claims relating to the Representations in Nevada; failing to advise Plaintiff and/or
initiate proceedings in Nevada prior to acceptance of service of the complaint in Action 1;
failure to properly advise Plaintiff of the applicable provisions of UIFSA relating to securing
jurisdiction in Nevada over the spousal and child support claims asserted in Action | and the
and in Action 2, including the provisions of Nevada Revised Statutes 130.401 and California
Family Code section 5700.401; failure to properly advise Plaintiff of the ramifications of the
timing of realized investment gains and losses in relation to selecting and maintaining the
appropriate date of separation in Action 1; failing to properly advise Plaintiff regarding
ongoing investment activities in relation to any agreed upon date of separation and the
corresponding laws regarding fiduciary duties in Action 1; failure to properly advise and
protect Plaintiff from unlimited cost and delays associated with agreement to a private judge,
without proper protection against unlimited costs and delays in Action 1; failure to properly
advise Plaintiff regarding and prepare an appropriate defense to fiduciary duty claims
regarding investment activity in Action 1; failure to properly and timely prepare the
Representations to avoid unnecessary attorney and expert costs relating to delays; charging
excessive fees for inadequate and sub-standard legal services in connection with the
Representations; and failure to perform legal services at the standard required and promised
by and pursuant to the representations made by HCC.

The conduct of HCC, including its agent/partner Crawford, in doing the acts and omissions
herein alleged directly resulted in damages and harm to Defendant as set out herein.

As a direct and proximate result of HCC’s acts and omissions alleged herein, Plaintiff was
forced to retain substitute counsel at additional and unnecessary cost due to HCC’s failure to
properly prepare action | and preserve Plaintiff's rights.

But for HCC’s sub-standard conduct herein, the support claims set forth in the
Representations would have proceeded in Nevada, with substantially lower applicable child

and spousal support guidelines and limits, which would have saved Plaintiff hundreds of

Page 7

 
Co Oo SN DH HH BP WY NO —

Nw NO NY HNO NO VN NY NO NO | | =| | =| [FF OES hl
oN BO AN Se WY NYO S| OolUlUlUCOOClCleOUlGNCOCNDNCOlURellUCUMNGOOOCOCUNCUCO

 

 

28.

29.

30.

31.

32.

33.

34.

35.

SD
COMPLAINT Page 8

Case 3:19-cv-01818-VC Document1 Filed 10/09/18 Page 8 of 10

thousands of dollars over the support period for child and spousal support in the
Representations.
As a direct and proximate result of HCC’s breaches alleged herein, HCC has caused damages

to Plaintiff in an amount to be determined at trial, but in any event, far in excess of $100,000.

FIRST CAUSE OF ACTION: LEGAL MALPRACTICE
Plaintiff refers to and incorporates each of the General Allegations in this Complaint as if
fully set forth again herein.

HCC’s act and omissions alleged herein fall well below the standard of legal representation
required, promised by HCC and represented by HCC in connection with the Representations.
As a direct and proximate result of HCC’s failure to provide the appropriate level of skill and
experience in the Representations as promised and represented, Plaintiff has suffered

substantial actual damages, according to proof, but are in excess of $100,000.

SECOND CAUSE OF ACTION: BREACH OF FIDUCIARY DUTY

Plaintiff refers to and incorporates each of the General Allegations in this Complaint as if
fully set forth again herein,

HCC owed Plaintiff a fiduciary duty to act at all times in good faith and in Plaintiff's best
interests, and had a duty, among other things, to perform the legal services for which they
were retained with reasonable care and skill, to act in Plaintiff's highest and best interests at
all times, and to not expose Plaintiff to any unnecessary risk or peril. This fiduciary

and confidential relationship was never repudiated by HCC at any time herein mentioned.
HCC breached their fiduciary duties and obligations to Plaintiff by doing all of the acts and
omissions as herein alleged.

Furthermore, in doing all of the above described acts and omissions constituting HCC’s
breach of their fiduciary duties owed to Plaintiff, Plaintiff sustained substantial damages,

to be presented at trial, all according to proof.

 
oo eo ND AW FP WY NH —

NO NY NO NO NP WKN NNO CN RN em mm me mm mt me
oo NDB UO F&F WY NO —|§— Fo OC GOB NH BD An F&F WD NYO —|— O&O

 

 

36.

37.

38.

39.

Case 3:19-cv-01818-VC Document1 Filed 10/09/18 Page 9 of 10

The acts and omissions constituting breach of HCC’s fiduciary duties were committed with
oppression, fraud and/or malice. As a result, Plaintiff, in addition to actual damages, may

recover exemplary damages for the sake of example and by way of punishing HCC.

THIRD CAUSE OF ACTION: FRAUD
Plaintiff refers to and incorporates each of the General Allegations in this Complaint as if
fully set forth again herein.
HCC’s acts and omissions alleged herein, including its representations regarding the standare
of legal representation that would be provided were false, were false when made, were relied
upon by Plaintiff to his detriment, and directly and proximately caused substantial damages to
Plaintiff to proven at trial according to proof.
The acts and omissions constituting HCC’s fraud were committed with oppression, fraud
and/or malice. As a result, Plaintiff, in addition to actual damages, may recover exemplary
damages for the sake of example and by way of punishing HCC

PRAYER FOR RELIEF

Wherefore, Plaintiff prays for judgment against HCC as set forth below:

For actual damages in a sum in excess of the jurisdictional limit of this Court according to
proof;

For punitive, or exemplary damages according to proof;

For interest as allowed by law;

For costs of suit incurred herein;

For such other and further relief as the Court deems just and proper.

eee eeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeee ener eee eee aan nn
COMPLAINT Page 9

 

 
o fF JN DH HW S&F WH N

Ny NO NHN NY NY VN NO NO HN mmm mm ee le
on DN OTN Fk WY NY S| So Oo ON ONO OCU elUlUlUhUNCUElCUO

 

 

 

Case 3:19-cv-01818-VC Document1 Filed 10/09/18 Page 10 of 10

Dated: October 9, 2018 By:

Jeffrey G. Randall, Defendant In Pro Per
958 Jennifer Street
Incline Village, NV 89451

jeftrandall@gmail.com
650-281-3100

 

COMPLAINT _

Page 10

 
